DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1 and 4-12, in the reply filed on 01/05/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Amended claims 1 and 4-12 and claim 2 are now linking claims as a result of amendment was made to the claims 1 and addition of new claims 4-12. Therefore, pursuant to the procedures set forth in MPEP § 821.04(B), the previous restriction between group I (claim 1) and group II (claim 2) is withdrawn, and as a result, claim 2 is hereby rejoined with elected claims 1 and 4-12 and is fully examined for patentability under 37 CFR 1.104.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “the longitudinal cavity is adapted for the at least partially frozen plastic profile to exit the device being drawn by a haul off system” which the limitation is interpreted as “a haul off system to drawn the at least partially frozen plastic profile to exit the device”. The claimed “haul off system” is a generic placeholder accompanied with a functional limitation and should be interpreted under requirements of 35 U.S.C. 112(f). However, the specification of the instant application fails to recite sufficient structure for the claimed generic placeholder to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claims 2 and 5 recite “a haul off system...draws the at least partially frozen plastic profile through the longitudinal cavity”. The claimed “haul off system” is a generic placeholder accompanied with a functional limitation and should be interpreted under requirements of 35 U.S.C. 112(f). However, the specification of the instant application fails to recite sufficient structure for the claimed generic placeholder to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 12 recites “a cooling control system that controls the amount of cooling within the flow passage to match the cooling of the calibrating device outside the flow passage”. The claimed “cooling control system” is a generic placeholder accompanied with a functional limitation and should be interpreted under requirements of 35 U.S.C. 112(f). However, the specification of the instant application fails to recite sufficient structure for the claimed generic placeholder to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4-5 are objected to because of the following informalities:
Claim 4 recites “an unfrozen plastic profile” which is clear that refers back to the same limitation in claim 1. However, the cited “an” prior to “unfrozen plastic profile” needs to be replaced with “the” for the purpose of the claim limitation consistency.
Claim 5 recites “a haul off system” which is clear that refers back to the same limitation in claim 1. However, the cited “a” prior to “haul off system” needs to be replaced with “the” for the purpose of the claim limitation consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, and 5, the limitation “a haul off system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Also, in claim 12, the limitation “a cooling control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See paragraph [0056] of the published application. Even though the specification of the instant application refers to “a control mechanism”, the specification fails to disclose a computer or computer component along with an algorithm that the computer uses to perform the claimed specialized function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 and 5 recites the limitation of “the at least partially frozen plastic profile”.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “at least partially frozen plastic profile”
Claim 6 recites the limitation of “the desired shape” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a desired shape”.
Claim 11 recites the limitation of “the front of the calibration body” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a front of the calibration body”.
Claim 11 recites the limitation of “the entrance to the calibrator” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an entrance to the calibrator”.
Claim 12 recites the limitation of “the amount of cooling within the flow passage” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an amount of cooling within a flow passage”.
Claim 12 recites the limitation “the cooling of the calibrating device” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a cooling of the calibrating device”.
Claim 12 recites the limitation “the shrinkage rate” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a shrinkage rate”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Titz (US 4,120,926) in view pf Woodhams (US 5,474,722)
	Titz (US ‘926) disclose an extruder apparatus (1’) for extruding a pipe of a thermoplastic synthetic resin, wherein the extruded pipe 7' of a thermoplastic synthetic resin leaves the extruder 1' through the die 2' and passes directly into the calibrating device 4’ with indirect internal cooling means 5'. Supporting air 3' is blown through the hollow interior of the pipe, so that, due to the internal excess pressure, the pipe is in contact, with its outer surface, with the calibrating device. During this procedure, the pipe is widened or enlarged and then taken off by means of a subsequent take-off device, not shown. At the end of the calibrating device, the floating plug 6 is arranged in the interior of the pipe to seal off the supporting air; the calibrating device 4' is followed by a final cooling bath 8'. The pipe exiting from the die 2', the cross section of which is determined by the gap width between the die 2' and the mandrel 9', does not conform to the final, finished dimensions of the pipe; such dimensions are only produced by the calibrating device. (see column 1, lines 25-42)

[AltContent: textbox (Fluid cooling passages (5a, 5b, 11))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Input fluid cooling port)][AltContent: textbox (An extrusion die (2’))][AltContent: arrow][AltContent: textbox (A source of cooling fluid (5’))][AltContent: arrow][AltContent: textbox (A longitudinal cavity)][AltContent: textbox (A calibration device (4’))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An extrusion system (1’))]
    PNG
    media_image1.png
    206
    287
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    342
    342
    media_image2.png
    Greyscale



Further, Titz (US ‘926) discloses the vacuum calibrating tool 4 is made up, in accordance with the cross section of the extruded element 7, of several tool parts 4'a, 4'b, 4'c and 4'd. In the tool parts 4b and 4c, an indirect cooling system is provided in a meander shape 5a, 5b with water as the cooling medium. The extruded profiled bar 7 has the hollow chambers 7a, 7b, 7c, and 7d, and is moreover provided with projecting profile lugs 71, 72 in the longitudinal direction. (see column 5, lines 49-57)
	Therefore, as to claims 1 and 2, Titz (US ‘926) discloses a plastic extrusion system (1’) comprising: an extrusion die (2’) that extrudes unfrozen plastic as an unfrozen plastic profile (7’); a source of pressurized cooling fluid (5’); a calibration device (4’) comprising: a calibration body having a longitudinal cavity that is shaped to receive, maintain the shape of, and to conductively cool an unfrozen plastic profile (7’) that passes through the longitudinal cavity, a fluid cooling passage (5a, 5b, 11) formed in the calibration body (4’) and having a portion that communicates with the longitudinal cavity, exposing a surface of the unfrozen plastic profile (7’) with cooling fluid to freeze cool the surface of the profile (7’), and an input fluid cooling port that receives the cooling fluid that passes through the fluid cooling passage; and take-off device as a haul off system that draws the at least partially cooled plastic profile through the longitudinal cavity.
Titz (US ‘926) discloses all the structural limitations of claims 1 and 2 and it further discloses the invention can be utilized with a particularly great advantage where increased tendency toward shrinkage is present due to frozen-in stresses, for example, in the extrusion of hard PVC profiled elements. (see column 5, lines 19-24) however, Titz (US ‘926) fail to disclose freezing the surface of the profile (7’) by the cooling fluid, as claimed in claims 1 and 2.
In the analogous art, Woodhams (US ‘722) disclose extruder 10 which heats and plasticates the polymeric admixture supplied through hopper 12 to a melt reservoir 14 prior to entering a streamlined converging die 16. After exiting die 16, the solid extrudate is further quenched by a series of calibrators 18 and a water spray 20 before entering a puller 22. (see column 7, lines 16-23)

    PNG
    media_image3.png
    320
    695
    media_image3.png
    Greyscale

Further, Woodhams (US ‘722) teaches the extrudate will have sufficient time to solidify and freeze and so the polymer orientation imparted by the converging die will be permanently retained. (see column 10, lines 4-6)
	Therefore, as to claims 1 and 2, Woodhams (US ‘722) discloses exposing a surface of the unfrozen plastic profile with cooling fluid to freeze a surface of the profile with cooling fluid.
	It would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify a temperature of the cooling fluid flowing through the fluid cooling passage, as disclosed by Titz (US ‘926), through adjusting a temperature of the cooling fluid to freeze a surface of the profile in order to improve the workability of the apparatus to be capable retaining a polymer orientation imparted by the die, as suggested by Woodhams (US ‘722).
	As to claim 4, Titz (US ‘926) discloses the device further comprises a profile extrusion die (2’) positioned upstream of the calibration body (4’) and configured to extrude unfrozen plastic as the unfrozen plastic profile (7’).
	As to claim 5, Titz (US ‘926) teaches the device further comprises a take-off device as a haul off system positioned downstream of the calibration body (4’) and configured to draw the at least partially frozen plastic profile (7’) through the longitudinal cavity.
[AltContent: textbox (Lateral grooves (41, 42))][AltContent: textbox (Vacuum slots (12))]	Further, Titz (US ‘926) discloses the calibrating tool 4 has the radial vacuum slots 12. The invention is realized by the feature that, in the inlet zone of the calibrating tool, the arrow 14 indicating the passage or travel direction of the extrudate, cooling pockets 10 are milled between the vacuum slots 12 and adjacent the lateral grooves 41, 42. (see column 5, lines 58-67)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    340
    479
    media_image4.png
    Greyscale

The cooling water heated in the cooling pockets is constantly discharged by suction through the vacuum slots 12, with which the cooling pockets are likewise unilaterally in communication. (see column 6, lines 19-23)
	As to claim 6, Titz (US ‘926) discloses the calibration body (4’) further comprises a vacuum passage formed in the calibration body (4’) and having a portion that communicates with the longitudinal cavity to facilitate holding the fluid plastic material to the desired shape as it cools. 3
	As to claim 7, Titz (US ‘926) discloses the device further comprises a source of pressurized cooling medium (5’).
	As to claim 8, Titz (US ‘926) disclose the cooling medium is selected from the group consisting of water. (see column 3, lines 1-4)
	As to claim 9, it would have been obvious for one of ordinary skill in the art to select the cooling medium of Titz (US ‘926) to be a glycol-based coolant as a matter of obviousness engineering choice since such claimed subject matter is directed more to the material that the apparatus worked upon rather than providing further structural limitations for the claimed apparatus. Therefore, the claimed subject matter is treated an as intended use statement for the claimed apparatus.
	As to claim 10, Titz (US ‘926) disclose the cooling medium is capabled to be in turbulent flow to increase the cooling rate. (see column 6, lines 19-23)
	As to claim 11, Titz (US ‘926) discloses the input fluid cooling port is positioned at a front of the calibration body to allow an introduction of the cooling medium into the fluid cooling passage of the plastic part at an entrance to the calibrator (4’) such that the cooling medium does not flow counter to the profile (7’).
	As to claim 12, Titz (US ‘926) teaches the device further comprises a cooling control system that controls the amount of cooling within the flow passage to match the cooling of the calibrating device outside the flow passage by varying at least one of: (i) location within the calibration device where the cooling medium is introduced; and (ii) temperature of the cooling medium introduced into that section of the calibration device, in order to control the shrinkage rate and resulting dimensions of a final part. (see column 6, lines 28-35; and claim 7, lines 6-9)
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valdmaa et al. (US 2015/0306804) disclose a system for producing plastic products comprising an extruder, a system of calibration matrices on a calibration table, and a water-cooling bath.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        04/09/2022